LAGOA, J.
Timothy Sneed (“Sneed”) appeals the denial of his motion, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse the trial court’s order and remand for further proceedings.
This case has followed a tortuous path from Sneed’s first trial in 2000 to his retrial in 2005, and has continued with his subsequent unsuccessful attempts to receive the proper amount of credit for time served since his resentencing in 2006. At resentencing, the trial court orally announced that Sneed was entitled to “credit for all time served.” The written sentence reflects an award of 465 days credit.1
In April 2009, Sneed filed a Rule 3.800(a) motion arguing entitlement to a total of 2,746 days credit for time served in jail and prison prior to resentencing in 2006. In February 2010, the trial court granted Sneed’s motion; however, the order does not determine the amount of time awarded. In March 2010, the court entered a corrected sentence providing that Sneed be given credit for only 1,265 days. Subsequently, Sneed sought rehearing and clarification and also filed a motion to enforce the February order, asserting that the amount of credit awarded was incorrect and that he should receive an additional 1,481 days credit for time served. The trial court summarily denied Sneed’s motion to enforce.2
In appealing this denial, Sneed contends that the trial court erred in failing to award him the additional credit requested. Pursuant to this Court’s order, the State filed a response, conceding that Sneed is entitled to additional credit for time served. According to its calculations, however, the State asserts that Sneed may be entitled to a total of 2,703 days credit, rather than 2,746 days that Sneed requests. Based on the State’s concession that Sneed is entitled to additional credit for time served, we reverse the trial court’s order. On remand, the trial court must review the record for a determination of the proper amount of credit for time served, which Sneed should receive. After *515this determination has been made, the trial court shall enter a corrected sentence.
Reversed and remanded with directions.

. The original sentencing court awarded Sneed 765 days credit for time served.


. This order was entered by a successor judge.